Name: COMMISSION REGULATION (EC) No 1721/96 of 30 August 1996 determining to what extent applications for import rights for calves not exceeding 80 kilograms lodged pursuant to Regulation (EC) No 1462/96 can be met
 Type: Regulation
 Subject Matter: means of agricultural production;  Europe;  trade;  tariff policy;  international trade
 Date Published: nan

 No L 221 /58 | EN Official Journal of the European Communities 31 . 8 . 96 COMMISSION REGULATION (EC) No 1721/96 of 30 August 1996 determining to what extent applications for import rights for calves not exceeding 80 kilograms lodged pursuant to Regulation (EC) No 1462/96 can be met THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1462/96 of 25 July 1996 introducing additional management measures for imports of certain bovine animals for the second half of 1996 and amending Regu ­ lation (EC) No 11 10/96 ('), and in particular Article 5 ( 1 ) thereof, Whereas Article 2 (4) of Regulation (EC) No 1462/96 provides for the quantities reserved to customary im ­ porters to be assigned in proportion to their imports during 1993, 1994 and 1995; Whereas allocation of the quantities available to operators covered by point (b) in Article 2 (2) is to be made in proportion to the quantities applied for, whereas since the quantities applied for exceed those available, a fixed percentage reduction should be set, Article 1 Every application for an import right for live animals of the bovine species not exceeding 80 kilograms shall be granted to the following extent: (a) for importers covered by (a) in Article 2 (2) of Regula ­ tion (EC) No 1462/96, 8,2222 % of the quantity imported in 1993 , 1994 and 1995; (b) for importers covered by (b) in Article 2 (2) of Regula ­ tion (EC) No 1462/96, 0,1618 % of the quantity applied for. Article 2 This Regulation shall enter into force on 1 September 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 August 1996 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 187, 26 . 7. 1996, p. 34.